Citation Nr: 1733715	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-40 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for tinea versicolor prior to December 12, 2016, and a staged initial rating greater than 30 percent from December 12, 2016.

2.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lower lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 2000 and from May 2004 to May 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  

In September 2013, the Board remanded the claim of entitlement to service connection for a traumatic brain injury (TBI) to the RO for additional development.  In December 2016, while in remand status, the RO granted service connection for a TBI.  As this constitutes a full grant of the benefits sought, this issue is no longer before the Board.

Since the RO last considered the Veteran's claims decided herein, additional VA treatment records and VA examination reports have been added to the Veteran's claims file.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case, as the records are not pertinent to the claims decided herein.  Accordingly, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  With consideration of the benefit of the doubt, prior to December 12, 2016, the Veteran's tinea versicolor covered 20 to 40 percent of his entire body, but no more, did not cover more than 40 percent of exposed body areas, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

2.  From December 12, 2016, the Veteran's tinea versicolor did not cover more than 40 percent of his entire body, did not cover more than 40 percent of exposed body areas, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.

3.  Since the initial grant of service connection, the Veteran's degenerative disc disease of the lumbar spine has been manifested by forward flexion of the lumbar spine to 75 or 90 degrees with pain at 90 degrees; combined range of motion of the thoracolumbar spine to 240 degrees; and no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2016, the criteria for an initial 30 percent rating, but no greater, for tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2016).

2.  From December 12, 2016, the criteria for a staged initial rating greater than 30 percent for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2016).

3.  The criteria for an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist have been met in this case.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the Veteran filed his claims during his active duty, as part of the Benefits Delivery at Discharge (BDD) Program, he received notice of the elements necessary to establish service connection and how VA determines disability evaluations and effective dates.  The Veteran's January 2009 VCAA notice response is of record.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2) (2016); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was most recently afforded a VA examination with respect to his claims in December 2016.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations provided are adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's disabilities under the pertinent diagnostic code rating criteria and to determine whether referral for an extraschedular evaluation is warranted.  Accordingly, for the foregoing reasons, the Board finds the December 2016 VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

I.  Tinea Versicolor

The Veteran contends that he is entitled to a compensable initial rating for tinea versicolor prior to December 12, 2016, and a staged initial rating greater than 30 percent for tinea versicolor from December 12, 2016.  He reported that he was prescribed medication, both shampoo and oral medication, for his tinea versicolor numerous times in the prior seven years, and that the fungus still appeared and re-appeared at will.

In a June 2009 rating decision, service connection for tinea versicolor was granted, and a noncompensable rating was assigned, effective May 29, 2009.  In a January 2017 rating decision, the RO awarded a staged initial rating of 30 percent, effective December 12, 2016.

The Veteran's tinea versicolor is rated under 38 C.F.R. § 4.118, Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2016).  Here, the use of Diagnostic Codes 7899-7806 reflects that there is no diagnostic code specifically applicable to the Veteran's tinea versicolor, and that this disability is rated by analogy to diplopia under Diagnostic Code 7806.  See 38 C.F.R. § 4.20 (2016) (allowing for rating of unlisted condition by analogy to closely related disease or injury).

Diagnostic Code 7806 provides that dermatitis or eczema are rated as noncompensable when less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  A 10 percent rating is for application when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  A maximum 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Dermatitis or eczema may also be evaluated under the rating codes for disfigurement of the head, face, or neck, or scars depending on the predominant disability.

Service treatment records from 2008 reflect tinea versicolor on the problem list, but do not show any treatment for tinea versicolor.  A November 2008 report of medical examination reflects that the Veteran's skin was normal, but notes that he had a rash.  In a report of medical history, completed at that time, the Veteran reported a history of skin diseases.  He explained that he experienced re-occurring skin fungus.

In February 2009, the Veteran underwent a VA examination.  The Veteran reported that he developed multiple spots of hypopigmentation on his back, chest, and shoulders in 2002, and noted that he was treated with selenium sulfide liquid which did not help very much.  He stated that he also took a pill which seemed to work, but admitted that the condition returned within a few months.  He denied any significant functional or activity limitations from the condition.  Physical examination of the skin showed numerous small, irregularly shaped macules which were hypopigmented on the shoulders and chest, affecting less than 5 percent of the total body surface and less than 20 percent of the total chest surface.  The VA examiner diagnosed tinea versicolor affecting less than 5 percent of the total body surface and less than 20 percent of the total chest surface.  

In an October 2010 statement, the Veteran reported that he treated his tinea versicolor with medicated topical shampoo and a prescribed oral antifungal, but despite these treatments, he has had over a dozen reoccurrences.  He noted that he had not gone longer than one month without an outbreak of the tinea versicolor, and that he had hypopigmented areas which were permanent.  He explained that the rash had spread to his pubic region and also presented on his back, chest, and shoulders.  He estimated that the rash covered 20 to 40 percent of his entire body based upon his measurements.

VA treatment records from 2009 through 2017 reflect continued complaints of and treatment for tinea versicolor.  The records show that the Veteran was prescribed hydrocortisone cream suppositories to apply rectally for hemorrhoids; ketoconazole shampoo, metronidazole three times per day, and selenium sulfide lotion/shampoo twice per day.  A June 2009 treatment record notes that physical examination showed macular depigmented lesions on the shoulder, arm, and back.  The diagnosis was tinea versicolor.  In September 2010, the Veteran reported an eight-year history of tinea versicolor.  He noted a history of treatment with Selenium sulfide lotion and ketoconazole.  He stated that, most recently, he used Selsun for 30 minutes per day for the prior three weeks.  Physical examination showed hypopigmented coalescing macules and patches which were nonscaly on the back, chest, right upper extremity, and left upper extremity.  The diagnosis was tinea versicolor which appeared adequately treated.  The physician recommended Selsun lotion for 10 minutes per day for one month, prophylactically.  Another September 2010 record reflects that there were extensive hypopigmented macules all over the chest, back, and upper arms which were typical of tinea versicolor.  The Veteran was prescribed selenium sulphide cream.

In June 2012, the Veteran reported that his tinea versicolor had progressed down his arms.  Physical examination showed small hypopigmented lesions on the chest and arms.  A May 2015 treatment record notes that the Veteran reported 7 to 15 flares of tinea versicolor per year.  He stated that he used selenium sulfide as a body wash each day, and that he tried numerous lotions and topical agents which failed to help.  Physical examination showed hypopigmented lesions on the back and flanks.  The diagnosis was tinea versicolor.  In June 2015, the Veteran reported experiencing a recent flare of tinea versicolor.  Physical examination showed coalescing pinkish to hypopigmented macules with very fine scale on the posterior trunk, flanks, and shoulders.  The diagnosis was tinea versicolor.  A July 2015 VA treatment record reflects that the Veteran had tinea versicolor of the trunk, which had been an issue for years.  He reported that he was using selenium sulfide shampoo each day, and that he was non-symptomatic.  Physical examination showed coalescing pinkish to hypopigmented macules on the posterior trunk, flanks, and shoulders.  The diagnosis was tinea versicolor, and the Veteran was instructed to continue with ketoconazole shampoo daily as a body wash.

A September 2016 private treatment record reflects that physical examination of the skin showed extensive hyperpigmented patch lesions on the back and chest.  The diagnosis was tinea versicolor, and the Veteran was directed to apply topical ketoconazole shampoo to his body two times per week.

In December 2016, the Veteran underwent a VA skin examination.  The Veteran reported noted that he treated his tinea versicolor with Ketoconazole tablets in 2009, and three to four times since then.  He also used a shampoo treatment.  The examiner reported that the Veteran's skin condition did not cause scarring or disfigurement of the head, face, or neck.  There were no benign or malignant skin neoplasms and there were no systemic manifestations due to any skin disease.  The examiner observed that the Veteran was treated with oral or topical medications in the past 12 months, which consisted of topical corticosteroids Ketoconazole, at least twice yearly for 13 years, and Fluconazol, at least twice a year since 2015.  The examiner reported that the duration of medication use in the past 12 months was constant or near-constant.  There was no evidence of debilitating episodes in the prior 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  However, there were non-debilitating episodes of urticarial four or more times in the prior 12 months, which were manifested by itchiness related to the tinea versicolor and pruritus.  The examiner remarked that these episodes occurred despite ongoing immunosuppressive therapy.  Physical examination of the skin showed that the tinea versicolor impacted 20 to 40 percent of total body area and less than 5 percent of exposed areas.  The tinea versicolor was described as whitened patches over most of the trunk, including the back, neck, flank, and abdomen.  The diagnosis was tinea versicolor.  The examiner opined that the Veteran's disability did not impact his ability to work.

After a thorough review of the evidence of record under the laws and regulations set forth above, the Board concludes that an initial rating of 30 percent, but no higher, is warranted for the Veteran's tinea versicolor prior to December 12, 2016, under Diagnostic Code 7806.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  In that regard, the Board acknowledges the February 2009 VA examination which concluded that the Veteran's tinea versicolor affected less than 5 percent of his total body surface.  However, the February 2009 VA examiner's conclusion was based upon a finding of hypopigmented macules on the shoulders and chest only.  There is substantial medical evidence documenting the existence of tinea versicolor on the Veteran's back and arms as well.  Specifically, a June 2009 treatment record showed lesions on the shoulder, arm, and back.  September 2010 records reflect that the rash appeared "all over" the chest, back, and upper arms, or on the back, chest, and both upper extremities.  Further, in an October 2010 statement, the Veteran reported that the rash had also spread to his pubic region and estimated that the rash covered 20 to 40 percent of his body.  A June 2012 record shows that the rash had progressed down the Veteran's arms.  A June 2015 record reflects that the rash was present on the posterior trunk, flanks, and shoulders.  A September 2016 record showed lesions on the back and chest.  Although none of the evidence which reflects lesions on the back, chest, arms, and shoulders states whether the tinea versicolor was present on 20 to 40 percent of the entire body, the Board observes that the December 2016 VA examination showed patches over most of the trunk, including the back, neck, flank, and abdomen, and concluded that the tinea versicolor impacted 20 to 40 percent of the total body area.  Further, in an October 2010 statement, the Veteran estimated that the rash covered 20 to 40 percent of his entire body.  Because the February 2009 VA examination documented tinea versicolor only on the chest and shoulders, and there is objective medical evidence documenting the presence of the rash also "all over" the back, chest, and upper arms, the Board does not afford significant probative value to the February 2009 VA examiner's conclusion that the rash affected less than 5 percent of the total body surface.  With consideration of the benefit of the doubt and the medical evidence showing that the rash was present "all over" the back, chest, and upper arms, the evidence supports a finding that the Veteran's tinea versicolor was present on 20 to 40 percent of his entire body.  Accordingly, an initial rating of 30 percent is warranted for tinea versicolor prior to December 12, 2016.

However, an initial rating greater than 30 percent is not warranted for the Veteran's tinea versicolor prior to or from December 12, 2016.  The evidence of record does not reflect that the Veteran's tinea versicolor covered more than 40 percent of his entire body, more than 40 percent of exposed areas, or required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs.  While the December 2016 VA examiner observed that the Veteran's tinea versicolor required constant or near-constant use of topical corticosteroids during the prior 12-month period, the medical evidence of record does not corroborate this statement.  The medical evidence of record shows that the Veteran was prescribed Ketoconazole, an antifungal medication; Fluconazol, an antifungal medication; Metronidazole, an antibiotic; and selenium sulfide lotion/shampoo, an anti-infective agent.  None of these medications are classified as corticosteroids.  Although the Veteran was prescribed hydrocortisone cream suppositories, this medication was prescribed for hemorrhoids, not tinea versicolor.  Further, the U.S. Court of Appeals for the Federal Circuit recently held that Diagnostic Code 7806 distinguishes topical therapy from systemic therapy, and that topical corticosteroid treatment is not equivalent to systemic corticosteroid treatment.  Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  In this case, the evidence does not show that the Veteran's topical treatment was applied to "the body as a whole," and does not equate to systemic therapy.  Accordingly, as the evidence of record does not show that the Veteran's tinea versicolor covered more than 40 percent of his entire body or more than 40 percent of exposed areas, and did not require constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs, an increased rating greater than 30 percent is not warranted for tinea versicolor prior to or from December 12, 2016.

The Board has also considered whether there are any other diagnostic codes which will provide the Veteran with a higher evaluation but finds that there is not.  The evidence does not reflect that the Veteran has burn scars which are deep and nonlinear in an area of 144 square inches or greater; covered more than 40 percent of the entire body or more than 40 percent of exposed areas; required constant or near-constant systemic therapy; or required continuous immunosuppressive therapy, systemic medications, electron beam therapy, or intensive light therapy.  Accordingly, an increased rating greater than 30 percent is not warranted under other diagnostic codes for disabilities of the skin.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7815, 7816, 7817, 7821, 7822, 7824, 7825, 7826, 7827.  

Accordingly, an initial 30 percent rating, but no greater, for tinea versicolor is granted prior to December 12, 2016.  An increased rating greater than 30 percent is not warranted for tinea versicolor prior to or from December 12, 2016.  As the preponderance of the evidence is against a rating in excess of 30 percent for tinea versicolor during the entire appeal period, the benefit of the doubt rule is not for application.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Lumbar Spine Disability

The Veteran contends that he is entitled to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine.  He reported that he sought treatment from a chiropractor during service in approximately January 2008, which "reset" his spine, but that he has experienced "mild discomfort and reduced flexibility in [his] lower back" since that time.

Service connection for a lumbar spine disability was granted in a June 2009 rating decision, and a noncompensable rating was assigned, effective May 29, 2009.  In a January 2017 rating decision, the RO awarded an initial disability rating of 10 percent for the Veteran's lumbar spine disability, effective May 29, 2009.

The Veteran's lumbar spine disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Diagnostic Code 5243 provides that Intervertebral Disc Syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) states that a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

Service treatment records beginning from 2008 reflect complaints of and treatment for back pain.  In January 2008, the Veteran complained of low back pain for the prior two to three weeks, which started after running a 10k race.  Physical examination showed mild tenderness to palpation of the left paraspinal region.  There was no step deformity and pain was not elicited upon flexion or rotation of the lumbar spine.  A straight-leg raising test was negative and a Waddell's test was negative.  Neurological examination was normal and X-rays of the lumbosacral spine were unremarkable.  The diagnosis was lumbago.  October 2008 X-rays of the spine showed minimal lower thoracic degenerative disc disease.  A November 2008 report of medical history reports that the Veteran's spine was normal, but notes that he had chronic pain in the back and spine.  In a report of medical history, completed at that time, the Veteran denied recurrent back pain or any back problem.  

The Veteran submitted a lay statement from K.P., his friend, in support of his claim.  K.P. reported that the Veteran began experiencing low back aches, pain, and stiffness during service, which resolved in January 2008 after he saw a chiropractor.  However, K.P. noted that the Veteran again began experiencing mild low back stiffness, aches, and pains thereafter.

In February 2009, the Veteran underwent a VA examination.  The Veteran reported that his low back symptoms started in 2007 when he began experiencing low back pain and stiffness for no apparent reason.  The pain lasted three weeks until he received chiropractic care, which helped a lot.  He denied any recurring lower back pain, but acknowledged recurring episodes of lower back stiffness infrequently since then.  He denied experiencing pain, but reported a dull discomfort.  He also denied radicular symptoms and any other significant functional or activity limitations.  Physical examination of the thoracolumbar spine showed no tenderness on palpation and normal range of motion.  Repeated range of motion did not cause reduced range of motion or pain.  Posture and gait were normal and there was no kyphosis, lordosis, or significant scoliosis.  There was no abnormal swelling, redness, or deformity of any joint, and straight leg raises were normal, bilaterally.  Neurological examination, motor examination, and sensation were normal.  The diagnosis was degenerative disc disease of the lower lumbar spine.  

A February 2009 treatment record reveals range of motion findings of the thoracolumbar spine with lumbar flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The Veteran was able to complete three repetitions of range of motion exercises with no reduction in range of motion findings and no evidence of fatigue, weakness, lack of endurance, or incoordination on repetitive use.

VA treatment records from 2009 through 2017 reflect continued complaints of and treatment for low back pain.  In September 2010, the Veteran complained of chronic back pain which manifested as aches and pain in the low back with stiffness.  He described the pain as a dull ache with stiffness.  He denied radiation and reported that the pain was a 2 on a 1 to 10 scale.  He denied any bowel or bladder problems.  He noted that his back pain was exacerbated by running, lifting heavy weight, and sitting for too long.  He explained that, at worst, his back pain was a 9 on a 1 to 10 scale.  On examination, straight leg raises were negative and there was tenderness to palpation in the paraspinals.  The diagnosis was mechanical low back pain.  In November 2010, the Veteran reported intermittent low back pain, which was helped by physical therapy.  He noted that his back pain flared when playing basketball without stretching first, and when leaning forward at the sink washing dishes.  Back pain improved with stretching and massage.  He denied radiation of pain, numbness and tingling in the lower extremities, bowel or bladder incontinence, and saddle anesthesia.  Physical examination showed no kyphosis or scoliosis, normal posture and gait, and no pain on range of motion.  The Veteran was able to tiptoe walk and heel walk without pain or difficulty.  There was tenderness to palpation over the paraspinals in the lumbosacral area.  Reflexes were normal in the lower extremities, as was sensation and motor testing.  A straight leg raising test was normal.  The diagnosis was myofascial low back pain.  Another November 2010 treatment record notes the Veteran's reports of intermittent mechanical back pain and stiffness.  Range of motion of the lumbar spine showed flexion to 75-80 degrees, extension to 26-28 degrees, and right and left lateral flexion to 20 degrees.

In May 2015, the Veteran reported experiencing persistent back pain, especially while active.  The physician noted that he had limited range of motion with forward leaning and there was tenderness with palpation of the lower back.  

In December 2016, the Veteran underwent a VA examination.  The Veteran reported experiencing lumbar pain each day, which he rated as a 2 to 6 on a 1 to 10 scale.  He stated that he treated the condition with over-the-counter medication.  He did not report flare-ups or functional impairment related to his disability.  Physical examination of the lumbar spine showed normal range of motion with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner reported that there was pain with forward flexion and extension which did not cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, but there was evidence of pain with weight bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions and no additional loss of function or range of motion after three repetitions.  The Veteran was not examined after repetitive use over time or during a flare-up, but the examiner found that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and flare-ups.  The examiner remarked that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time or during flare-ups.  There was no evidence of guarding, muscle spasm, or localized tenderness.  Muscle strength was normal in the lower extremities and there was no muscle atrophy.  Reflexes in the lower extremities were reported as absent, but the examiner noted that the Veteran's reflexes were within normal range for the Veteran, and not clinically significant.  A sensory examination showed normal sensation in the lower extremities, and a straight-leg raising test was negative.  There was no evidence of radicular pain or any other signs or symptoms due to radiculopathy; however, the examiner noted that the Veteran experienced pain in the buttocks, but that it did not radiate to the lower extremity.  There was no ankylosis and no neurologic abnormalities found.  There was no intervertebral disc syndrome.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner found that the Veteran's back disability did not impact his ability to work.

After consideration of the pertinent evidence of record, the Board concludes that an initial rating greater than 10 percent is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's 10 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

The evidence throughout the appeal period demonstrates forward flexion to 75 or 90 degrees with pain at 90 degrees; extension to 26 or 30 degrees with pain at 30 degrees; right and left lateral flexion to 30 degrees without pain; and right and left lateral rotation to 30 degrees without pain.  Combined range of motion of the thoracolumbar spine was shown to be 240 degrees.  Additionally, although there is evidence of tenderness to palpation to the paraspinals, there is no evidence of muscle spasm or guarding and no evidence of abnormal gait or abnormal spinal contour.  Accordingly, as there is no evidence of record showing forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, an initial rating greater than 10 percent is not warranted for the Veteran's lumbar spine disorder under the General Rating Formula.  38 C.F.R. § 4.71a , General Rating Formula.

The Board has also considered whether the Veteran is entitled to an increased evaluation for his lumbar spine disability under the regulations for intervertebral disc syndrome.  The medical evidence does not demonstrate findings of intervertebral disc syndrome, and there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an increased rating greater than 10 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has repeatedly denied experiencing any pain radiating from his low back to his lower extremities and any bowel or bladder impairments.  Further, straight-leg raising tests have all been negative and neurological examinations have been normal.  Although the December 2016 VA examiner noted the Veteran's report of pain in the buttocks that did not radiate to the lower extremity, the examiner concluded that there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy, and no neurologic abnormalities found.  Accordingly, a separate evaluation is not warranted for any neurological component of the Veteran's lumbar spine disability.

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's thoracolumbar spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board finds that the assigned 10 percent rating contemplates the Veteran's disability picture, to include associated functional impairment and loss due to pain, flare-ups and repetitive use.  The February 2009 VA examiner stated that the Veteran was able to perform repetitive use testing and that there was no additional loss of range of motion and no evidence of fatigue, weakness, lack of endurance, or incoordination.  Similarly, the December 2016 VA examiner reported that the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The examiner also concluded that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time or during flare-ups.  Although the Veteran experienced pain with forward flexion and extension during the December 2016 VA examination, his range of motion was not reduced by such pain.  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Mitchell, 25 Vet. App. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id. at 36.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable Diagnostic Code.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with Diagnostic Code 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable Diagnostic Code pertaining to range of motion simply because pain is present throughout the range of motion.  

Therefore, although the Veteran experienced pain with flexion during the December 2016 VA examination, the evidence does not show that the painful motion was limited motion, as the Veteran was able to perform full forward flexion to 90 degrees.  With consideration of pain on range of motion, forward flexion to 90 degrees does not warrant an increased rating greater than 10 percent under the pertinent rating criteria.  

Ultimately, there are no clinical findings that would warrant an increased rating greater than 10 percent under 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 10 percent rating adequately compensates the Veteran for any functional impairment attributable to his lumbar spine disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).

Based on the foregoing, an initial rating greater than 10 percent for the Veteran's service-connected lumbar spine disorder is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49.

III.  Other Considerations

The Board considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for service-connected tinea versicolor or lumbar spine disability are inadequate.  The criteria under which the Veteran's disabilities are rated are found by the Board to specifically contemplate the Veteran's levels of disability and symptomatology.  Higher ratings are assignable, but the clinical findings do not show that the manifestations are present to warrant higher ratings.  The Board finds that the criteria for the currently assigned ratings reasonably describe the Veteran's disability levels and symptomatology.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization.  Referral for extra-schedular consideration is not warranted. Further inquiry is not required.  Id.   

Finally, under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a TDIU due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, there is no evidence that the Veteran is unemployable due to his service-connected disabilities.  The Veteran has not alleged that he is unemployable due to his service-connected tinea versicolor or lumbar spine disability, and there is no objective evidence suggesting that these disabilities impact the Veteran's employability.  Accordingly, entitlement to TDIU has not been raised by the record.


ORDER

Entitlement to an initial rating of 30 percent, but no greater, for tinea versicolor prior to December 12, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a staged initial rating greater than 30 percent for tinea versicolor from December 12, 2016 is denied.

Entitlement to an initial rating greater than 10 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


